Title: From Thomas Jefferson to J. Phillipe Reibelt, 10 July 1806
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                        
                            Sir
                            
                            Washington July 10. 06.
                        
                        Your several favors of May 8. 15. & 29. & of June 5. have been duly recieved, and I have to return you my
                            thanks for the plate presenting a comparative table of the height of different mountains, & your own Memoir on the
                            affairs of Germany. in one of these you request that your son of 8. or 9 years old may be entered as a cadet, & of
                            preference in the cavalry. we can scarcely be said to have cavalry at all, not possessing a single regiment; of course no
                            corps of cadets in that service. for the artillery we recieve cadets, but not under 14. years of age and then they must
                            have recieved a common English education of reading, writing, & the elements of Arithmetic. your son will of course have
                            to remain 5. or 6. years before he can be a candidate.   the details relating to the Indian factories are so entirely
                            directed by the Secretary at war, that they are not even communicated to me, much less do I ever interfere with them. he
                            of course will write to you on that subject. in general I may observe that the office of Factor is merely commercial. that
                            the Agent (Dr. Sibley in this case) is exclusively charged with our political relations towards the Indians, & with
                            their civilization. I had supposed, when you accepted the factorship, that you viewed it as a retirement where you could
                            live in whatever style it’s emoluments prescribed, in a small society, speaking a language familiar to you, & insulated
                            from the world. I now fear you had not taken a near enough view of it, and suspect that an academical chair would suit you
                            better if Govr. Claiborne had one at his disposal. however yours is the right of judging for yourself; I have only to add
                            my wishes for your success & happiness & my friendly salutations.
                        
                            Th: Jefferson
                            
                        
                    